Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

1.	This action is responsive to the communication filed on 7/12/22.  Claims 1 and 15 have been amended. Claims 8-14 have been withdrawn. Claims 1-7 and 15-20 are pending.
2.	Applicants' arguments filed 7/12/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over GERLACH in view of THAM et al (WO 2018156069 A1 hereinafter, “THAM”).
8.	With respect to claim 1,
	GERLACH discloses a method for loading autonomous vehicle navigation guidance, comprising:
identifying, by a vehicle (GERLACH [0010] – [0012] e.g. [0010] By way of example, in many mobile devices, for example in vehicles, detection of rain by a rain sensor can be used to activate windshield wipers, brightness sensors can be used to automatically activate headlamps of the vehicle or further lighting of the mobile device when it is dark, and distance sensors assist collision avoidance or automatic or assisted parking of the vehicle), a region name (GERLACH [0012] – [0018], [0021], [0046], [0054], [0059] e.g. the information about the geographical area can identify, for example by means of a hierarchically constructed character string … the information about the geographical area can comprise information about a position statement and information about a granularity of the position statement … the information about the geographical area can comprise a character string that is explicitly assignable to a statement of longitude and latitude) associated with a region;
obtaining a mutable namespace (GERLACH [0012] – [0018], [0021], [0046], [0054], [0059] e.g. the plurality of position statements can be used to delimit a complex geographical domain) based on the region name;
obtaining a processed map metadata digest (GERLACH [0012] – [0018], [0021], [0046], [0054], [0059] e.g. the coded delimitation of the area can be based on a geohashing method (geographical hash function) … The geohashes contained for all managed locations can be sorted into a collective tree, for example.  On passage through this data structure, it is then possible to find locations relevant to a given position, for example, e.g., country+possibly city+possibly city quarter) based on the mutable namespace;
obtaining processed map metadata (GERLACH [0012] – [0018], [0021], [0046], [0054], [0059] e.g. the coded delimitation of the area can be based on a geohashing method (geographical hash function) … The geohashes contained for all managed locations can be sorted into a collective tree, for example.  On passage through this data structure, it is then possible to find locations relevant to a given position, for example, e.g., country+possibly city+possibly city quarter) based on the processed map metadata digest, wherein the processed map metadata comprises at least one of: a Global Positioning System (GPS) coordinate data (GERLACH [0043] – [0046], [0081] e.g. [0044] Trivial solutions in which the mobile device has to send its current location to a backend so that the latter can check for whether there are measurement jobs can sometimes be problematic for data protection reasons, since this discloses the location. [0046] In at least some exemplary embodiments, geohashes of variable length can be used that can be used to code "tiles" of variable size and to describe a complex expanse on the earth's surface as a list of such geohashes.  Geohashes (hash function using geographical statements) are a method of coding geographical positons or areas with a high level of efficiency.  It is now possible to code the extent of (overlapping) locations such as city quarters, cities, countries, etc. using such geohash lists.  The geohashes contained for all managed locations can be sorted into a collective tree, for example. [0081] In at least some exemplary embodiments, the locating module 16 can correspond to a navigation receiver, a GPS receiver or a mobile transceiver.  In some exemplary embodiments, the apparatus 10 can comprise the locating module 16.  The locating module 16 may be coupled to the control module 14) and a creation timestamp of map data associated with the processed map metadata (GERLACH [0080] e.g. [0080] The information about the validity period may be defined in relative terms (for example minutes, hours, days from the time of obtaining 110) or in absolute terms (date, time of day), for example.  The method can further comprise storing 125 the measurement job during the validity period of the measurement job, for example if the mobile device is close to the geographical area.  By way of example, the determining 130 of the measurement result can be carried out when the mobile device is within the geographical area at a time within the validity period of the measurement job. By way of example, the information about the measurement job can be stored in a volatile memory, for example a main memory of the apparatus 10);
obtaining the processed map data (GERLACH [0012] – [0018], [0021], [0046], [0054], [0059] e.g. tiles – geohashes of variable length can be used that can be used to code "tiles" of variable size and to describe a complex expanse on the earth's surface as a list of such geohashes … geohashes can compactly code a geoposition and the granularity used therefor.  They can therefore be interpreted as a description of a "tile" (section) with a center and an edge length) associated with the map data and based on the processed map metadata; and
loading the processed map data, to navigationally guide the vehicle within or through the region (GERLACH [0012] – [0018], [0021], [0046], [0054], [0059] e.g. within the tile).
Although GERLACH substantially teaches the claimed invention, GERLACH does not explicitly indicate
an autonomous vehicle;
wherein the map data comprises at least one of: three-dimensional light detection, and ranging data and simultaneous localization and mapping (SLAM) point-cloud data.
THAM teaches the limitations by stating
identifying, by an autonomous vehicle (THAM page 2 lines 17 – 24 e.g. autonomous vehicles), a region name (THAM page 31 lines 12-18 e.g. To identify the different partial areas markers are used. The markers, being uniquely marked with a shape or an identifier) associated with a region;
obtaining processed map metadata based on the processed map metadata digest, wherein the processed map metadata comprises at least one of: a Global Positioning System (GPS) coordinate data (THAM page 2 lines 17 – 24, page 11 lines 8-13, page 13 line 27 - page 14 line 10, page 16 line 27 - page 17 line 11, line 27 – page 18 line 3 e.g. GPS coordinates) and a creation timestamp of map data associated with the processed map metadata (THAM page 2 lines 17 – 24, page 11 lines 8-13, page 13 line 27 - page 14 line 10, page 16 line 27 - page 17 line 11, line 27 – page 18 line 3 e.g. Time-of-Flight (ToF) sensors are used for a range of applications, including robot navigation, vehicle monitoring, people counting, and object detection. ToF distance sensors use the time that it takes for photons to travel between two points to calculate the distance between the points);
obtaining the processed map data associated with the map data and based on the processed map metadata, wherein the map data comprises at least one of: three-dimensional light detection, and ranging data (THAM page 2 lines 17 – 24, page 11 lines 8-13, page 13 line 27 - page 14 line 10, page 16 line 27 - page 17 line 11, line 27 – page 18 line 3 e.g. Time-of-Flight (ToF) sensors are used for a range of applications, including robot navigation, vehicle monitoring, people counting, and object detection. ToF distance sensors use the time that it takes for photons to travel between two points to calculate the distance between the points) and simultaneous localization and mapping (SLAM) point-cloud data (THAM page 2 lines 17 – 24, page 11 lines 8-13, page 13 line 27 - page 14 line 10, page 16 line 27 - page 17 line 11, line 27 – page 18 line 3 e.g. [page 2 lines 17 – 24] The inventors base this proposal on the insightful realization that techniques such as SLAM can be used also for surveying, not only for controlling autonomous vehicles. Thus by incorporating this technology from the field of controlling autonomous vehicles, into the field of forest surveying, an improved manner that is capable of being executed even on a contemporary smartphone is achieved. [page 11 lines 8-13] The algorithms used may include for example image segmentation, SLAM, depth map estimation, point cloud generation and merging thereof, edge detection, cluster detection, deep learning, and more to estimate relative and absolute positions and parameters of trees in the video, as well as information on the surrounding terrain for example retained from receiving a current position from a Global Navigation Satellite System (GNSS) and checking that position in a map program. As the 3Dmodel has been generated, stems of the objects or trees in the image stream are identified 350. [page 13 line 27 - page 14 line 10] In one embodiment a combination of a sparse and a dense point cloud is used The sensor data may relate to positional information, such as GNSS or GPS coordinates or other data. The sensor data may also or alternatively relate to motion information, such as accelerometer or gyro data. In one embodiment a SLAM algorithm is used to provide the point cloud and the camera position. SLAM (Simultaneous Localization And Mapping) is the computational problem of constructing or updating a map of an unknown environment while simultaneously keeping track of a unit's location within it. [page 16 line 27 - page 17 line 11, line 27 – page 18 line 3] Figure 7 shows a flowchart of a more detailed method according to the present invention. In a first step510 an image stream is received of a first forest area. The image stream includes meta data recorded by sensors in connection with recording the image stream. Examples of such sensors are GNSS sensors, accelerometers, digital compasses, gyrometers (providing both direction changes and linear movements possibly to compliment the GPS positions) or time of flight sensors. As the image stream has been received, the camera pose and/or position is estimated 520 through Simultaneous Localization and Mapping (SLAM) algorithms. A key concept of SLAM techniques is that they analyze movements of objects, in subsequent images, and recreate the camera's movement and the position of the object(s) in space. It should be noted that other SLAM techniques apart from those disclosed herein in detail may also be used for implementing the teachings herein. As the camera position has been determined, a point cloud is determined 530 by estimating a depth map based on the calculated camera poses/positions and corresponding frames, fusing each point in the depth map into a larger point cloud, and generating new points in the cloud when there is no corresponding point to fuse with).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of GERLACH and THAM, to provide and acquire measurement results from mobile devices, more precisely, but not exclusively, based on confinement of a measurement job to a geographical area (GERLACH [0002]). 
9.	With respect to claim 7,
	GERLACH further discloses wherein the region comprises at least a portion of a roaded area, wherein the roaded area comprises at least one path on which the autonomous vehicle uses to navigate within or through the region (GERLACH [0011] – [0018], [0021], [0046], [0054], [0059] e.g. Alternatively or additionally, mobile devices, for example vehicles, may be connected to one another or to transceivers at the edge of the road directly, for example by means of shorthaul radio links or by means of vehicle-to-vehicle communication (also called Car2Car, C2C, or Vehicle2Vehicle, V2V) or vehicle-to-infrastructure communication (also called Car2Infrastructure, C21, or Vehicle2Roadside, V2R) … the coded delimitation of the area can be based on a geohashing method (geographical hash function) … The geohashes contained for all managed locations can be sorted into a collective tree, for example.  On passage through this data structure, it is then possible to find locations relevant to a given position, for example, e.g., country+possibly city+possibly city quarter).
10.	Claim 15 are same as claim 1 and are rejected for the same reasons as applied hereinabove.

11.	Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GERLACH in view of THAM, and further in view of Kerecsen.
12.	With respect to claim 2,
GERLACH further discloses wherein obtaining the mutable namespace based on the region name, comprises:
performing a lookup on a mutable namespace registry using the region name, to identify a registry record comprising the region name and the mutable namespace; and
retrieving the mutable namespace from the registry record (GERLACH [0012] – [0018], [0021], [0046], [0054], [0059] e.g. the information about the geographical area can comprise a character string that is explicitly assignable to a statement of longitude and latitude; geographical domain).
Although GERLACH and THAM combination substantially teaches the claimed invention, they do not explicitly indicate wherein the mutable namespace is associated with an edge cluster responsible for the region.
Kerecsen teaches the limitations by stating wherein the mutable namespace is associated with an edge cluster responsible for the region (Kerecsen [0018] e.g. [0018] An autonomous vehicle and systems having an interface for payloads that allows integration of various payloads with relative ease are disclosed in U.S.  Patent Application Publication No. 2007/0198144 to Norris et al. entitled: "Networked multi-role robotic vehicle", which is incorporated in its entirety for all purposes as if fully set forth herein.  There is a vehicle control system for controlling an autonomous vehicle, receiving data, and transmitting a control signal on at least one network.  A payload is adapted to detachably connect to the autonomous vehicle, the payload comprising a network interface configured to receive the control signal from the vehicle control system over the at least one network.  The vehicle control system may encapsulate payload data and transmit the payload data over the at least one network, including Ethernet or CAN networks.  The payload may be a laser scanner, a radio, a chemical detection system, or a Global Positioning System unit.  In certain embodiments, the payload is a camera mast unit, where the camera communicates with the autonomous vehicle control system to detect and avoid obstacles.  The camera mast unit may be interchangeable, and may include structures for receiving additional payload components; referring to the instant applicant’s specification [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of GERLACH, THAM and Kerecsen, to provide and acquire measurement results from mobile devices, more precisely, but not exclusively, based on confinement of a measurement job to a geographical area (GERLACH [0002]). 
13.	Claim 16 is same as claim 2 and is rejected for the same reasons as applied hereinabove.

14.	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over GERLACH in view of THAM, and further in view of Xu.
15.	With respect to claim 3,
Although GERLACH and THAM combination substantially teaches the claimed invention, they do not explicitly indicate
performing a lookup on a distributed hash table (DHT) using the mutable namespace, to identify a key-record pair comprising the mutable namespace and a record; and
examining the record, to identify the processed map metadata digest; and
retrieving the processed map metadata digest from the record.
Xu teaches the limitations by stating
performing a lookup on a distributed hash table (DHT) using the mutable namespace, to identify a key-record pair comprising the mutable namespace and a record; and
examining the record, to identify the processed map metadata digest; and
retrieving the processed map metadata digest from the record (Xu col. 1 lines 24-33, col. 6 line 35 – line 59, col. 7 lines 42-49, claims 10 & 20 e.g. [col. 1 lines 24-33] (5) Data is represented in an overlay network as a (key, value) pair, such as (K1,V1).  K1 is deterministically mapped to a point P in the overlay network using a hash function, e.g., P=h(K1).  The key value pair (K1,V1) is then stored at the point P in the overlay network, i.e., at the node owning the zone where point P lies.  The same hash function is used to retrieve data.  The hash function is used to calculate the point P from K1.  Then the data is retrieved from the point P. This is further illustrated with respect to the 2-dimensional CAN overlay network 900 shown in FIG. 9. (31) The landmark numbers can be used as keys to identify locations of nodes in the overlay network storing proximity information by hashing the keys.  The entire landmark vector or a subset of the entire landmark vector, called a landmark vector index, may be used to determine which grid of the landmark space 300 a node falls into (i.e., which landmark number is assigned to a node in the landmark space 300).  partition the logical space into grids. (35) A node may hash its key to a point P' in the overlay network using a hash function. [Claim 10] and receiving at a source node a notification front the target node including a map for the region in response to the target node detecting tile network condition, the map including distances of each of a first plurality of nodes in the physical network to each of a second plurality of landmark nodes in the physical network, the first plurality of nodes comprising the source node and the target node and the landmark nodes being different from the first plurality of nodes. [Claim 20] The system of claim 15, wherein the overlay network comprises a distributed hash table overlay network).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of GERLACH, THAM and Xu, to provide and acquire measurement results from mobile devices, more precisely, but not exclusively, based on confinement of a measurement job to a geographical area (GERLACH [0002]). 
16.	Claim 17 is same as claim 3 and is rejected for the same reasons as applied hereinabove.

17.	Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over GERLACH in view of THAM, and further in view of Kottomtharayil.
18.	With respect to claim 4,
Although GERLACH and THAM combination substantially teaches the claimed invention, they do not explicitly indicate
performing a lookup on a virtual storage pool using the processed map metadata digest, to identify a virtual storage address; and
retrieving the processed map metadata from the virtual storage address.
Kottomtharayil teaches the limitations by stating
performing a lookup on a virtual storage pool using the processed map metadata digest, to identify a virtual storage address; and
retrieving the processed map metadata from the virtual storage address (Kottomtharayil [0061], [0189], [0190], [0198] – [0200], [0257] – [0267], [0315] e.g. metadata hashes/signature; mapping; [0315] The VM management interface 245 can store information about the structural relationship between physical servers or hosts, resource pools or store devices (e.g., the primary storage devices 104), and virtual machines 204 in the information management system 200. The VM management interface 245 can store information about the structural relationship between physical servers or hosts, resource pools or store devices (e.g., the primary storage devices 104), and virtual machines 204 in the information management system 200.  Examples of a VM management interface 245 include VMware vCenter.TM., Microsoft System Center Virtual Machine Manager.RTM., and the like.  The VM management interface 245 can interface with the VM monitors 206 to retrieve information about the virtual machines 204, which may be stored in a database or repository associated with the VM management interface 245.  Examples of the stored information can include a name, an address, other identifying information of each host and primary storage device 104 associated with the virtual machines 204 in the information management system 200, status information for each virtual machine 204, type of each virtual machine 204, identity of associated virtual server agents 210, an assigned secondary storage computing device 106, if any, and any other information that may be associated with the virtual machines 204).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of GERLACH, THAM and Kottomtharayil, to provide and acquire measurement results from mobile devices, more precisely, but not exclusively, based on confinement of a measurement job to a geographical area (GERLACH [0002]).
19.	With respect to claim 5,
GERLACH further discloses examining the processed map metadata, to identify a processed map data digest therein (GERLACH [0012] – [0018], [0021], [0046], [0054], [0059] e.g. the coded delimitation of the area can be based on a geohashing method (geographical hash function) … The geohashes contained for all managed locations can be sorted into a collective tree, for example.  On passage through this data structure, it is then possible to find locations relevant to a given position, for example, e.g., country+possibly city+possibly city quarter).
Kottomtharayil further discloses
performing a lookup on a virtual storage pool using the processed map data digest, to identify a virtual storage address; and
retrieving the processed map data from the virtual storage address (Kottomtharayil [0061], [0189], [0190], [0198] – [0200], [0257] – [0267], [0315] e.g. metadata hashes/signature; mapping; [0315] The VM management interface 245 can store information about the structural relationship between physical servers or hosts, resource pools or store devices (e.g., the primary storage devices 104), and virtual machines 204 in the information management system 200. The VM management interface 245 can store information about the structural relationship between physical servers or hosts, resource pools or store devices (e.g., the primary storage devices 104), and virtual machines 204 in the information management system 200.  Examples of a VM management interface 245 include VMware vCenter.TM., Microsoft System Center Virtual Machine Manager.RTM., and the like.  The VM management interface 245 can interface with the VM monitors 206 to retrieve information about the virtual machines 204, which may be stored in a database or repository associated with the VM management interface 245.  Examples of the stored information can include a name, an address, other identifying information of each host and primary storage device 104 associated with the virtual machines 204 in the information management system 200, status information for each virtual machine 204, type of each virtual machine 204, identity of associated virtual server agents 210, an assigned secondary storage computing device 106, if any, and any other information that may be associated with the virtual machines 204).
20.	Claims 18-19 are same as claims 4-5 and are rejected for the same reasons as applied hereinabove.

21.	Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GERLACH in view of THAM and Kottomtharayil, and further in view of Xu.
22.	With respect to claim 6,
GERLACH further discloses
generating map data for the region while the autonomous vehicle is navigating the region (GERLACH [0012] – [0018], [0021], [0046], [0054], [0059] e.g. within the tile);
generating map metadata describing the map data and comprising the map data digest (GERLACH [0012] – [0018], [0021], [0046], [0054], [0059] e.g. the coded delimitation of the area can be based on a geohashing method (geographical hash function) … The geohashes contained for all managed locations can be sorted into a collective tree, for example.  On passage through this data structure, it is then possible to find locations relevant to a given position, for example, e.g., country+possibly city+possibly city quarter);
generating a hash table key using at least the region name (GERLACH [0012] – [0018], [0021], [0046], [0054], [0059] e.g. the information about the geographical area can identify, for example by means of a hierarchically constructed character string … the information about the geographical area can comprise information about a position statement and information about a granularity of the position statement … the information about the geographical area can comprise a character string that is explicitly assignable to a statement of longitude and latitude).
Although GERLACH and THAM combination substantially teaches the claimed invention, they do not explicitly indicate
publishing the map data to a virtual storage pool, to obtain a map data digest;
publishing the map metadata to the virtual storage pool, to obtain a map metadata digest.
Kottomtharayil teaches the limitations by stating
publishing the map data to a virtual storage pool, to obtain a map data digest;
publishing the map metadata to the virtual storage pool, to obtain a map metadata digest (Kottomtharayil [0061], [0189], [0190], [0198] – [0200], [0257] – [0267], [0315] e.g. metadata hashes/signature; mapping; [0315] The VM management interface 245 can store information about the structural relationship between physical servers or hosts, resource pools or store devices (e.g., the primary storage devices 104), and virtual machines 204 in the information management system 200. The VM management interface 245 can store information about the structural relationship between physical servers or hosts, resource pools or store devices (e.g., the primary storage devices 104), and virtual machines 204 in the information management system 200.  Examples of a VM management interface 245 include VMware vCenter.TM., Microsoft System Center Virtual Machine Manager.RTM., and the like.  The VM management interface 245 can interface with the VM monitors 206 to retrieve information about the virtual machines 204, which may be stored in a database or repository associated with the VM management interface 245.  Examples of the stored information can include a name, an address, other identifying information of each host and primary storage device 104 associated with the virtual machines 204 in the information management system 200, status information for each virtual machine 204, type of each virtual machine 204, identity of associated virtual server agents 210, an assigned secondary storage computing device 106, if any, and any other information that may be associated with the virtual machines 204).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of GERLACH and Kottomtharayil, to provide and acquire measurement results from mobile devices, more precisely, but not exclusively, based on confinement of a measurement job to a geographical area (GERLACH [0002]).
Although GERLACH, THAM and Kottomtharayil substantially teaches the claimed invention, they do not explicitly indicate
publishing the map metadata digest to a distributed hash table (DHT) using the hash table key.
Xu teaches the limitations by stating
publishing the map metadata digest to a distributed hash table (DHT) using the hash table key (Xu col. 1 lines 24-33, col. 6 line 35 – line 59, col. 7 lines 42-49, claims 10 & 20 e.g. [col. 1 lines 24-33] (5) Data is represented in an overlay network as a (key, value) pair, such as (K1,V1).  K1 is deterministically mapped to a point P in the overlay network using a hash function, e.g., P=h(K1).  The key value pair (K1,V1) is then stored at the point P in the overlay network, i.e., at the node owning the zone where point P lies.  The same hash function is used to retrieve data.  The hash function is used to calculate the point P from K1.  Then the data is retrieved from the point P. This is further illustrated with respect to the 2-dimensional CAN overlay network 900 shown in FIG. 9. (31) The landmark numbers can be used as keys to identify locations of nodes in the overlay network storing proximity information by hashing the keys.  The entire landmark vector or a subset of the entire landmark vector, called a landmark vector index, may be used to determine which grid of the landmark space 300 a node falls into (i.e., which landmark number is assigned to a node in the landmark space 300).  partition the logical space into grids. (35) A node may hash its key to a point P' in the overlay network using a hash function. [Claim 10] and receiving at a source node a notification front the target node including a map for the region in response to the target node detecting tile network condition, the map including distances of each of a first plurality of nodes in the physical network to each of a second plurality of landmark nodes in the physical network, the first plurality of nodes comprising the source node and the target node and the landmark nodes being different from the first plurality of nodes. [Claim 20]  The system of claim 15, wherein the overlay network comprises a distributed hash table overlay network).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of GERLACH, THAM, Kottomtharayil and Xu, to provide and acquire measurement results from mobile devices, more precisely, but not exclusively, based on confinement of a measurement job to a geographical area (GERLACH [0002]).
23.	Claim 20 is same as claim 6 and is rejected for the same reasons as applied hereinabove.

Response to Arguments
24.	Applicant’s remarks and arguments presented on 7/12/22 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
July 31, 2022